Citation Nr: 0418914	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to exposure to mustard gas, and Agent 
Orange, during service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had fourteen years and three months of active 
duty, to include the period from July 1962 to September 1972.

This appeal arises from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the veteran's claim 
seeking entitlement to service connection for 
"asthma/emphysema, obstructive pulmonary disease due to 
exposure to CS riot agent and HD mustard gas."

A hearing was held on December 5, 2003, at the Central Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 2002).

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has a pulmonary disorder, 
specifically, asthma, emphysema and/or chronic obstructive 
pulmonary disease, as a result of his service, to include as 
due to exposure to chemical agents, including mustard gas, 
and exposure to Agent Orange.  He has therefore presented a 
service connection claim on three bases: 1) on a direct 
basis, 2) as due to exposure to mustard gas, and 3) as due to 
exposure to Agent Orange.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.316.  

With regard to the claim on a direct basis, and as due to 
exposure to Agent Orange, he asserts that during his service 
in Vietnam he was exposed to CS gas, "other riot agents", 
and Agent Orange, while providing medical treatment to 
wounded soldiers whose clothes were contaminated.  He also 
argues that he breathed in crushed laterite, or other similar 
materials, which were used in the construction of helicopter 
landing pads while treating patients during his Vietnam 
service (with the 67th Evacuation Hospital in Qui Nhon).  See 
veteran's claim, received in June 2001, and his statement, 
received in December 2003.

With regard to the claim based on exposure to mustard gas, or 
other chemical agents, the veteran asserts the following: he 
was exposed to HD ("sulfur mustard") gas, nerve agents 
(identified as "GB" ("sarin nerve agent") and "VX"), as 
a medical doctor charged with monitoring the health of 
soldiers assigned to a classified base that contained 
chemical/biological munitions during service with the 763rd 
Medical Detachment (MD); these duties were carried out as 
part of an operation called "Project Highline"; the 763rd MD 
was based at a facility identified as "Tech Site Three" 
near Schwarzengraben, Germany; the medical files of Tech Site 
Three personnel were destroyed periodically because of the 
site's classified nature; spills of HD frequently occurred 
during maintenance and monitoring activities of chemical 
munitions that often resulted in burns to soldiers of varying 
severity, despite the wearing of protective clothing; 
everyone was exposed to nerve agents during sampling of 
chemical munitions, as evidenced by a reduction in their 
blood acetylcholinesterase activity; the veteran and other 
soldiers experienced such symptoms as burning eyes and 
irritated skin.  Id.

The veteran's discharge (DD Form 214) shows that he received 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal; his military occupation specialty was 
dermatologist; he served in the Republic of Vietnam from 
March 1966 to March 1967.  His personnel file (DA Form 66) 
shows that he served with the 763rd Medical Detachment from 
October 1963 to July 1965, and with the 67th Evacuation 
Hospital from March 1966 to March 1967.  Other service 
records include an efficiency report for the period from 
August 1964 to July 1965, which indicates that the veteran 
was the Commanding Officer of the 763rd MD, and that this 
unit was in support of the 57th Ordinance Group in a "remote 
and isolated area."  


The veteran has submitted reports, obtained through the U.S. 
Army Research, Development and Engineering Command under 
cover letter dated in October 2003, that describe "Operation 
Steel Box."  The reports indicate that, in 1990, over 
100,000 nerve agent artillery shells were removed from a 
storage site near Clausen, Germany, and that the 763rd 
Medical Detachment acted in support of this assignment.  The 
veteran has also submitted a number of articles, and the 
claims files include service records which indicate that the 
veteran had a "top secret" clearance.  

There is no service evidence currently in the claims files to 
show that the veteran or his unit handled chemical munitions, 
or treated soldiers who handled chemical munitions.  In this 
regard, the veteran and the RO have attempted to verify the 
veteran's exposure to mustard gas and chemical and nerve 
agents with a number of service agencies without success.  
See responses from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), dated in February 2003, 
the Defense Manpower Data Center, dated in February 2003, the 
National Archives and Records Administration, dated in March 
2003, the U.S. Army Medical Research and Material Command, 
dated in December 2002, the U.S. Army Soldier and Biological 
Chemical Command, dated in October 2002, the U.S. Army 
Medical Research Institute of Chemical Defense, dated in 
March 2002, and the U.S. Army Center for Health Promotion and 
Preventive Medicine, dated in June 2003.  

In a December 2003 submission, the veteran stated:

As the custodian for medical records of 
all personnel involved in Project 
Highline, I can testify that no mention 
of exposure to any chemical agent will be 
found in any medical record of any 
participant in Project Highline during 
the period when I was commander of the 
763rd Medical Detachment.  That includes 
my medical records.

(emphasis in original).  

Given the foregoing, no further development of the claimed 
exposure to mustard gas, other than that which is outlined 
below, is currently warranted.  

The Board finds that a remand is required.  The veteran has 
based his claim, in part, on the assertion that he has a 
pulmonary disorder due to exposure to Agent Orange, or some 
other herbicide, during service.  As previously stated, he is 
shown to have served in the Republic of Vietnam between 1966 
and 1967, and he is therefore presumed to have been exposed 
during such service to an herbicide agent.  See 38 U.S.C.A. § 
1116(f) (West 2002).  However, it does not appear that the RO 
has ever applied the regulations pertaining to herbicide 
exposure to the veteran's claim.  See 38 C.F.R. §§ 3.307(a), 
3.309(e) (2003).  Under the circumstances, a remand is 
warranted so that the RO may apply the relevant law and 
regulations.  See 38 C.F.R. § 19.91(b)(2) (2003).  To the 
extent that a claim based on exposure to Agent Orange has 
been presented, the RO should also ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully complied with 
and satisfied.  

With regard to the claim based on exposure to mustard gas, 
under 38 C.F.R. § 3.316(a)(2), service connection may be 
granted if there is full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  Service connection will not 
be established under this section if the claimed condition is 
due to the veteran's own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition (See § 3.303).  38 C.F.R. 
§ 3.316(b).  The Board further notes that, even if the 
criteria for service connection under the provisions of 38 
C.F.R. § 3.316 are not met, a veteran is not precluded from 
establishing entitlement to service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir.1994).

Under the circumstances, a determination of whether the 
veteran underwent any full-body exposure to mustard gas is 
required, and the Board finds that a remand is necessary to 
obtain additional evidence about whether the veteran was 
exposed to mustard gas and what type of gas exposure the 
veteran may have undergone during active service.  
Specifically, the claims files include two lay statements, 
from "J.L.M." and "T.G.S.", dated in November 2001.  In 
these statements, the authors essentially assert that during 
1963-1964, the veteran's unit (i.e., the 763rd MD) supported 
units which handled chemical munitions and toxic agents.  
These statements are unaccompanied by any corroborating 
documentation, such as the authors' discharges or personnel 
files.  On remand, an attempt should be made to obtain 
additional corroborating evidence.  The Board notes that VA 
Manual M 21-1, part III, para. 4.24 f provides for 
verification of service of affiants.  Unfortunately, VA 
Manual M 21-1, part III, para. 4.24 b also provides that VA 
does not have access to records that are still classified, 
even if they are relevant to a pending claim.  Therefore, 
aside from verification of the service of the affiants, there 
does not appear to be much additional evidence that may be 
obtainable concerning the veteran's exposure to various 
chemical agents during his military service.

A review of the veteran's statements shows that he has 
indicated that he had other than "full-body" exposure 
during at least some of his exposures to mustard gas.  
Specifically, he has indicated that at times, personnel wore 
protective clothing.  While the Board recognizes that it may 
not be possible for the veteran to provide specific details 
of every alleged mustard gas exposure given his length of 
duty with the 763rd MD and the remote dates of service with 
that unit, an attempt should be made to elicit more detail 
from him as to the frequency of his exposures, and his use of 
protective clothing.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  To the extent that a claim has been 
presented based on exposure to Agent 
Orange, all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The veteran should be contacted and 
requested to provide additional details 
as to the frequency of his mustard gas 
exposures, and his use of protective 
clothing.  

3.  The RO should verify the military 
service of the authors of the lay 
statements discussed above ("T.G.S." 
and "J.L.M.").  See VA Manual M 21-1, 
part III, para. 4.24 f.  The affiants 
should also be contacted and requested 
to: a) supplement their statements with 
additional details, to include whether 
they personally witnessed the veteran's 
exposure to chemical agents, or his 
treatment for residuals thereof, and b) 
provide any available supporting 
documentation for their November 2001 
statements.  

4.  The RO should readjudicate the issue 
on appeal, to include consideration of 38 
C.F.R. §§ 3.307, 3.309 as it relates to 
claims based on exposure to Agent Orange.  
If the determination remains unfavorable 
to the appellant, a supplemental 
statement of the case (SSOC) should be 
issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




